Citation Nr: 1219744	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  07-34 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for right ear otitis media.  

2.  Entitlement to service connection for low back pain with arthritis.  

3.  Entitlement to service connection for anemia.  

4.  Entitlement to service connection for hysterectomy, to include as secondary to residuals of removal of right ovarian cyst and status post appendectomy and removal of left ovary and fallopian tube.  

5.  Entitlement to an initial rating in excess of 10 percent for hallux valgus, right foot, status post bunionectomy right great toe.  

6.  Entitlement to an initial rating in excess of 10 percent for residuals of right foot laceration.  

7.  Entitlement to an increased initial rating for residuals of removal of right ovarian cyst and status post appendectomy, rated as noncompensable prior to May 20, 2009.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to April 1972 and from May 1975 to May 1978.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied service connection for anemia, low back pain with arthritis, hysterectomy, and right ear otitis media, and granted service connection for hallux valgus, right foot, status post bunionectomy right great toe, residuals of right foot laceration, and residuals of removal of right ovarian cyst and status post appendectomy.  Noncompensable ratings were assigned for residuals of right foot laceration and residuals of removal of right ovarian cyst and status post appendectomy and a 10 percent rating was assigned for hallux valgus, right foot, status post bunionectomy right great toe, all effective October 24, 2005.  

The rating assigned for residuals of right foot laceration was subsequently increased to 10 percent, also effective October 24, 2005.  See August 2007 rating decision.  Despite the increased rating granted by the RO, the Veteran's appeal remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement (NOD) as to an RO decision assigning a particular rating, a subsequent decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

The Veteran presented testimony at personal hearings before a Decision Review Officer (DRO) and the undersigned Veterans Law Judge in June 2007 and March 2012, respectively.  Transcripts of both hearings are of record.  

The Veteran filed a NOD regarding the noncompensable rating assigned for residuals of removal of right ovarian cyst and status post appendectomy, but the RO failed to issue a statement of the case (SOC).  The Veteran filed a claim for increased rating in May 2009 and the RO subsequently increased the rating to 10 percent, effective May 20, 2009.  See March 2010 rating decision.  The Veteran did not perfect an appeal as to the March 2010 rating decision, which is now final.  Given the foregoing, only that portion of the claim for entitlement to a compensable rating prior to May 20, 2009 is pending.

The issues of entitlement to service connection for a shoulder disorder, to VA compensation under 38 U.S.C.A. § 1151, and to a temporary total rating under 38 C.F.R. § 4.30 based on a need for convalescence following right foot surgery beyond August 31, 2009, as well as a claim to reopen to establish service connection for depression, have been raised by the record.  See VA Forms 21-4138 dated December 2006, October 2009, May 2010 and March 2012.  None of these claims have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for anemia and for hysterectomy, to include as secondary to residuals of removal of right ovarian cyst and status post appendectomy and removal of left ovary and fallopian tube, and the claims for increased ratings, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On March 29, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that she wished to withdraw her appeal involving entitlement to service connection for right ear otitis media and low back pain with arthritis. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to service connection for right ear otitis media have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to service connection for low back pain with arthritis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2011). 

On March 29, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that she wished to withdraw her appeal involving entitlement to service connection for right ear otitis media and low back pain with arthritis.  See March 2012 hearing transcript.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal concerning these claims and they are dismissed.


ORDER

The issue of entitlement to service connection for right ear otitis media is dismissed.

The issue of entitlement to service connection for low back pain with arthritis is dismissed.


REMAND

Additional development is needed pertaining to the remaining claims.  

A December 2011 deferred rating decision mentions the existence of a temporary folder, but no temporary folder has been associated with the claims folder.  This must be rectified on remand.  

The Veteran seeks service connection for anemia.  She reports that she was not aware she had anemia prior to service, that the condition was first noted during service, and that she has had the condition since then, which requires taking iron pills and adhering to a certain diet.  

The Veteran seeks service connection for a hysterectomy, to include as secondary to residuals of removal of right ovarian cyst and status post appendectomy and removal of left ovary and fallopian tube.  She denies having any gynecological problems prior to service and reports that she began having excessive bleeding, pain and discomfort while on active duty.  The Veteran asserts that she was admitted in 1971 for exploratory surgery (with resulting removal of her appendix and left ovary and fallopian tube) and that she had chronic problems following this surgery, which resulted in her undergoing a hysterectomy in 1983.  See December 2006 VA Form 21-4138; March 2012 hearing transcript.  

VA examinations were provided in July 2007 to address these two claims for service connection.  During a hemic disorders examination, the Veteran was diagnosed with beta Thalaseemia minor but was not anemic based on laboratory work done at the examination.  After reviewing the claims folder, the examiner indicated that beta Thalaseemia minor more likely than not explains her past mild anemia and that the condition was most likely aggravated at times while on active duty by heavy menstrual periods, but would no longer be a problem post-hysterectomy.  The examiner also stated that beta Thalaseemia minor is an inherited condition, is present since birth, and is not a service-connected condition.  During a gynecological conditions and disorders of the breast examination, the Veteran was diagnosed with history of recurrent ovarian cysts, history of uterine enlargement, ongoing pelvic pain, most probably secondary to postoperative pelvic adhesions, and status post hysterectomy.  It was the examiner's opinion that none of these conditions were caused by or a result of service.  The examiner also noted that the pathology report from the hysterectomy noted secretroy endometrium and mild chronic cervicitis, that the ovarian cyst was a hemonhagia corpus luteum cyst, and that there was no evidence to support a finding that the hysterectomy was a progression of the in-service gynecological problems.  The examiner also noted that corpus luteum cysts are physicoloigic or functional type cysts.  

The opinions provided by the examiners who conducted the July 2007 VA examinations are not clear.  In light of the foregoing, the Veteran should be scheduled for more contemporaneous VA examinations to evaluate her claims.  

The Veteran's hallux valgus, right foot, status post bunionectomy right great toe and residuals of right foot laceration were last examined in November 2009.  When a Veteran claims that her condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the Veteran's current condition, the VA's duty to assist includes providing a new examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  In light of the foregoing, the Veteran should be afforded a contemporaneous VA examination for the purpose of ascertaining the current severity of these disabilities.  Recent VA treatment records should also be obtained.

Service connection for residuals of removal of right ovarian cyst and status post appendectomy was granted with a noncompensable rating effective October 24, 2005 in the August 2006 rating decision that is the subject of this appeal.  The Veteran indicated that she disagreed with the evaluation of the scars on her abdomen in a December 2006 VA Form 21-4138.  The Board finds that this statement should have been construed as a NOD regarding the noncompensable rating assigned for residuals of removal of right ovarian cyst and status post appendectomy.  Where a NOD has been filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  On remand, the RO must issue a SOC concerning entitlement to a compensable rating prior to May 20, 2009 for residuals of removal of right ovarian cyst and status post appendectomy.  As explained above, the currently assigned 10 percent rating was granted in a final March 2010 rating decision that the Veteran did not appeal.  

The Veteran is hereby notified that it is her responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following:

1.  Obtain the temporary folder noted in a December 2011 deferred rating decision and associate it with the claims folder.  

2.  Obtain the Veteran's treatment records from the Jackson VAMC, dated since January 2010.  

3.  When the foregoing development has been completed, schedule the Veteran for an appropriate VA examination, with a podiatrist, to determine the current severity of her service-connected hallux valgus, right foot, status post bunionectomy right great toe.  The claims folder must be made available to and reviewed by the examiner.  All appropriate tests and studies must be accomplished and all clinical findings reported in detail. 

The examiner is to identify all residuals attributable to the Veteran's service-connected hallux valgus, right foot, status post bunionectomy right great toe.  The examiner is to specifically address whether the Veteran's right foot disability has resulted in acquired flatfoot, acquired pes cavus, and/or malunion or nonunion of the tarsal or metatarsal bones.  

The examiner must also address whether the Veteran's right foot disability is moderate, moderately severe, or severe.  

A comprehensive report, including complete rationales for all conclusions reached, must be provided.

4.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of her service-connected residuals of right foot laceration.  The claims folder must be made available to and reviewed by the examiner.  

The examiner is to describe all residuals of the service-connected residuals of a right foot laceration.  

The examiner must describe the residual scar in detail, noting whether it is deep, superficial, unstable, or painful on objective demonstration.  (A deep scar is one associated with underlying soft tissue damage; a superficial scar is one not associated with underlying soft tissue damage, and an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar).  The size (width and length) of the scar must be measured.  

The examiner is to state whether the residual scar results in any limitation of function.

A comprehensive report, including complete rationales for all conclusions reached, must be provided.

5.  Thereafter, schedule the Veteran for an appropriate VA examination, with a hematologist.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  All necessary tests, including blood work, if indicated, should be conducted. 

a.  The examiner should identify all hematic disorders.  

b.  For each disorder, the examiner is to indicate whether the disorder had its clinical onset prior to service, during military service from March 1970 to April 1974 or from May 1975 to May 1978, or after service. 

c.  For any disorder determined to have had its clinical onset prior to active service, the examiner must indicate whether it is acquired or congenital in nature. 

i.  If any pre-service disorder is determined to be acquired in nature, the examiner is to provide an opinion as to whether there is any factual evidence which supports a conclusion that during military service it underwent an identifiable permanent increase in severity which was beyond its natural progression. 

ii.  If any pre-service disorder is determined to be a congenital defect, the examiner is to provide an opinion as to whether it was subject to a superimposed disease or injury during service, and if so, describe the resultant disability. 

d.  For any disorder determined to have had its clinical onset after active service, the examiner is to provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the disorder is related to any in-service disease, event, or injury, including the in-service gynecological problems experienced by the Veteran. 

A rationale for any opinion expressed must be provided. 

6.  Thereafter, schedule the Veteran for an appropriate VA examination, with a gynecologist.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  All necessary tests, including imaging reports if indicated, must be conducted.  

The examiner is to identify all current gynecological disorders and provide an opinion as to the following questions:

(a)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that that any current gynecological disorder had its onset during active service or is related to any in-service disease, event, or injury, to include the gynecological problems documented in the Veteran's service treatment records.  

(b)  If the answer to (a) is no, is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected residuals of removal of right ovarian cyst and status post appendectomy and/or removal of left ovary and fallopian tube caused any current gynecological disorder, to include the hysterectomy performed in April 1983. 

(c)  If the answers to (a) and (b) are no, is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected residuals of removal of right ovarian cyst and status post appendectomy and/or removal of left ovary and fallopian tube aggravated (i.e., caused an increase in severity of) any current gynecological disorder.  

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician is to indicate, to the extent possible, the approximate level of disability (i.e., a baseline) before the onset of the aggravation. 

A comprehensive report, including complete rationales for all conclusions reached, must be provided. 

7.  Provide the Veteran a statement of the case with respect to the issue of entitlement to a compensable rating prior to May 20, 2009 for residuals of removal of right ovarian cyst and status post appendectomy.  The Veteran must be informed of the actions necessary to perfect an appeal on these issues.  Thereafter, return these issues to the Board only if a timely substantive appeal is filed. 

8.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

9.  Finally, readjudicate the claims for service connection for anemia, service connection for hysterectomy, to include as secondary to residuals of removal of right ovarian cyst and status post appendectomy and removal of left ovary and fallopian tube, an initial rating in excess of 10 percent for hallux valgus, right foot, status post bunionectomy right great toe, and an initial rating in excess of 10 percent for residuals of right foot laceration.  If any of the benefits sought on appeal remain denied, furnish the Veteran a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


